206
DETAILED ACTION
1.	 The present application is being examined under the pre-AIA  first to invent provisions. This office action is based on After Final filed on 01/24/2022. 

2.	Claims 24-43 are allowed.
                                                          —o—o—o—

ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
	(A).	Examiner concedes as Applicants contended that combination of Fulton and Astete fails to discloses “analyze a set of program code executable using a virtual machine to determine that the analyzed program code includes an operation to generate a copy of an object, the object being configured to accumulate”, and “Fulton does not disclose analyzing a set of program code to determine that the program code comprises an operation to generate a copy of the heap, nor would such an operation ever exist as those of ordinary skill in the art know that such copies of objects are generated on the heap, rendering the suggestion that the heap could be mapped to the object feature invalid” which Examiner fully agrees, and believes that such limitations in the claims are not expressly taught or fairly suggested in the cited prior arts (please refer to Remarks pages No: 7-9). 
  	(B).	Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the amended independent claims such as in claim 36, “determining that the set of program code does not comprise the one or more references to the object after the operation to generate the copy of the object, generate optimized program code, wherein to generate the optimized program code the one or more computing devices are configured to replace the operation to generate the copy of the object in the set of program code with an operation to update a pointer in the optimized program code” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of avoiding or deferring data copies are disclosed. Using a virtual machine, it is determined whether a set of program code comprises references to a data object after an operation to generate a copy of the data object. If not, a set of optimized program code is generated in which 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        02/22/2022